EXHIBIT 10.92
 
AMENDMENT NO. 1 TO
ASSET PURCHASE AGREEMENT
 
THIS AMENDMENT NO. 1 (this “Amendment”) TO ASSET PURCHASE AGREEMENT is made and
entered into effective as of the 30th day of October 2002, by and between Vesta
Therapeutics, Inc., a Delaware corporation (“Vesta”), and Incara Cell
Technologies, Inc., a Delaware corporation (“ICT”).
 
WITNESSETH:
 
WHEREAS, Vesta and ICT entered into that certain Asset Purchase Agreement dated
as of October 21, 2002 (the “Original Agreement”);
 
WHEREAS, Vesta and ICT desire to amend the Original Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, the receipt and sufficiency of which are hereby acknowledged,
and pursuant to Section 9.5 of the Original Agreement, the parties to this
Amendment mutually agree as follows.
 
1.    Capitalized Terms. All capitalized terms used herein that are not
otherwise defined herein shall have the meanings assigned to them in the
Original Agreement unless the context hereof requires otherwise.
 
2.     Amendments.
 
(a)    The parties hereby agree that the text of Section 1.1 of the Original
Agreement is hereby amended to read in its entirety as follows:
 
““Acquired Assets” means all the assets, properties, and business of ICT of
every kind, character, and description, whether tangible, intangible, real,
personal, or mixed, and wherever located to the extent they are related or
useful for Cell Therapy and all Recorded Information and Regulatory Information
related thereto (all of which are sometimes collectively referred to as the
Assets), but excluding cash, accounts receivable and the assets as set forth on
Schedule 2a to this Amendment to be acquired by ICT and Incara Pharmaceuticals
Corporation from Transamerica Technology Finance Corporation (“Transamerica”)
pursuant to the Buy-out letter by Transamerica dated October 29, 2002 (the
“Buy-out Agreement”).”
 
(b)    The parties hereby agree that the text of Section 1.16 of the Original
Agreement is hereby amended to read in its entirety as follows:
 
““Liens” means mortgages, liens, pledges, charges, security interests,
obligations relating to, or encumbrances of any kind whatsoever, but



--------------------------------------------------------------------------------

 
excluding security interests on assets under the August 12, 2002 agreement
between ICT and Miltenyi Biotec, Inc.”

 
(c)    The parties hereby agree that the text of Section 2.3 (a)(i) of the
Original Agreement is hereby amended to read in its entirety as follows:
 
“on the Closing Date, the sum of $440,042.42 by bank wire to Transamerica and
the sum of $2,845,443.40 to or on behalf of ICT (including the checks to be
issued by VESTA pursuant to Section 3.2 (b)(vi)); and”
 
(d)    The parties hereby agree that the text of Section 3.2(a) of the Original
Agreement is hereby amended by adding a new subsection (v) to read in its
entirety as follows:
 
“The Transamerica Note shall have been paid off as contemplated in Section
3.2(b)(vi).”
 
(e)    The parties hereby agree that the text of Section 3.2(b)(vi) of the
Original Agreement is hereby amended to read in its entirety as follows:
 
“all contracts, agreements, obligations and any other promises of or by ICT
relating to or affecting the Acquired Assets, whether contingent or fixed, have
been satisfied or terminated by ICT. To the extent said obligations are (A)
solely financial obligations that are fully disclosed in Schedule 4.8 or (B) the
Transamerica Note, and ICT has arranged for VESTA to pay all such obligations
directly out of the payment under 2.3(a)(i), then to such extent the
satisfaction of these financial obligations by VESTA shall not be a condition to
Closing; and,”.
 
(f)    The parties hereby agree that the text of Section 4.2(a) of the Original
Agreement is hereby amended to read in its entirety as follows:
 
“ICT has good and marketable title to all of the Acquired Assets, free and clear
of any Liens except the security interests on the Acquired Assets securing the
Transamerica Note.”
 
(g)    The parties hereby agree that the text of Section 4.6 of the Original
Agreement is hereby amended to read in its entirety as follows:
 
“The Acquired Assets constitute all of the assets, tangible and intangible, of
any nature whatsoever, currently used by ICT in connection with the research,
development, manufacture, production, sales, marketing, distribution, license,
exploitation and/or commercialization of the Product, with the exception of
assets to be acquired by ICT from Transamerica pursuant to the Buy-out Agreement
and leasehold improvements in ICT’s laboratory.”



2



--------------------------------------------------------------------------------

(h)    The parties hereby agree that the text of Section 6.2 of the Original
Agreement is hereby amended to read in its entirety as follows:
 
“No Liens; Full Payment.  Any Liens with respect to any of the Acquired Assets
shall be satisfied of record on or prior to the Closing Date by ICT, subject to
the provisions of Section 3.2(b)(vi). All contracts, agreements, obligations and
any other promises of or by ICT, whether contingent or fixed, will have been
satisfied and paid in full by ICT not later than ten (10) days of the Closing
Date.”
 
(i)    The parties hereby agree that Schedule 4.1 and Schedule 4.8 of the
Original Agreement are hereby amended to delete therefrom the references to “The
Master Note and Security Agreement between Incara Pharmaceuticals Corporation,
Incara Cell Technologies, Inc. and Transamerica Technology Finance, dated
October 31, 2001.”
 
3.    No Other Amendment.  Except as specifically amended pursuant to this
Amendment, the Original Agreement remains in full force and effect in accordance
with its terms.
 
4.    Governing Law.  This Amendment shall be governed and construed in
accordance with the laws of the state of Delaware, without regard to the
principles of conflicts of laws.
 
5.    Counterparts.  This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
6.    Binding Effect.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their heirs, successors and assigns.
 
[Signature pages follow]



3



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Asset
Purchase Agreement as of the date first written above.
 
VESTA THERAPEUTICS, INC.
By:
 
/s/    Annemarie Moseley      

--------------------------------------------------------------------------------

Name:
 
Annemarie Moseley
Title:
 
Acting Chief Executive Officer

 
 
INCARA CELL TECHNOLOGIES, INC.
By:
 
/s/    Clayton I. Duncan        

--------------------------------------------------------------------------------

Name:
 
Clayton I. Duncan
Title:
 
President and Chief Executive Officer